TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                    NO. 03-06-00750-CV



                      Darrell Rivera d/b/a DTR Contractor, Appellant

                                             v.

                                  Peggy Armstrong, Appellee



  FROM THE COUNTY COURT AT LAW NO. 1 OF TRAVIS COUNTY, NO. 283989
          HONORABLE J. DAVID PHILLIPS, JUDGE PRESIDING



                           MEMORANDUM OPINION


              Appellant Darrell Rivera d/b/a DTR Contractor no longer wishes to pursue

his appeal and has filed a motion to dismiss. We grant the motion and dismiss the appeal.

Tex. R. App. P. 42.1(a).




                                           __________________________________________

                                           Bob Pemberton, Justice

Before Justices Puryear, Pemberton and Waldrop

Dismissed on Appellant’s Motion

Filed: February 13, 2007